The defendant was indicted by the grand jury of De Soto parish with the offense of selling intoxicating liquor in said parish, where, by ordinance of the police jury, the sale thereof is prohibited. *Page 453 
He was tried, convicted of the offense charged, and sentenced to pay a fine of $301 and costs of the prosecution, or, in default of the payment of the fine, to imprisonment in the parish jail, subject to work on the public roads of the parish, for a term of five months. This sentence to run concurrently with the sentence in case No. 8484, the sentence in this case to be suspended.
The defendant appealed from the verdict and sentence, and relies for a reversal of the verdict and sentence upon the same bills this court has disposed of in its opinion this day handed down in State of Louisiana v. Marshall Brown, 183 La. 445,164 So. 241.
For the reasons assigned in said case, the verdict and sentence appealed from in this case are affirmed.